— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 14, 1975, which reversed the decision of the referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause and holding that claimant willfully made a false statement in order to obtain benefits and imposing a penalty therefor. The employer and claimant presented decidedly different versions as to what precipitated the break in their relationship. The issues of fact and credibility presented, including the question of whether the separation was for good cause within the meaning of the Labor Law, are within the province of the board, and, since its determinations are supported by substantial evidence, they must be affirmed (cf. Matter of Rubinstein [Catherwood] 33 AD2d 950). In addition, the determination of whether or not the misrepresentations were willful is factual, and no reason appears here which requires us to disturb the board’s decision (Matter of Rubinstein, supra). Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.